PER CURIAM:
Claimant brought this action for vehicle damage which occurred when claimant’s sixteen-year-old brother, Zack Williams, was driving claimant’s 2005 Toyota Scion, and it struck a hole on W.Va. Route 3, approximately four miles west of Beckley, in Raleigh County. The Court is of the opinion to make an award in this claim for the reasons more fully stated below.
The incident giving rise to this claim occurred at approximately 1:00 p.m. on March 14,2008. W.Va. Route 3 is a two-lane, paved road with a yellow center line and white edge lines. At the time of the incident, Zack Williams was driving claimant’s vehicle, and his mother, Susan Louise Williams, was a passenger in the vehicle. Zack Williams testified that they were returning from shopping at the Beckley Mall when, instead of taking U.S. Route 19, he missed a turn and took W.Va. Route 3. He was driving around a curve at approximately forty miles per hour when claimant’s vehicle struck a hole that was located in the travel portion of the road. The hole, which was situated two to three inches from the white edge line, was approximately seven to eight inches wide and five to six inches deep. After the incident, claimant’s brother proceeded to drive on W.Va. Route 3 for one fourth of a mile until he was able to pull over. Zack Williams stated that there was oncoming traffic, and he did not see the hole before the vehicle struck it. He was not familiar with the road prior to this incident. Ms. Williams testified that earlier that morning, she had purchased the four tires that were on the vehicle when it was damaged. As a result of this incident, claimant’s vehicle sustained damage to its two passenger side tires ($152.64) and passenger side rims ($970.73). Claimant also incurred towing expenses ($60.00). Thus, the total amount of damages amounts to $1,183.37. Claimant’s vehicle had liability insurance coverage.
The position of the respondent is that it did not have actual or constructive notice of the condition on W.Va. Route 3. The respondent did not present a witnesses at the hearing.
The well-established principle of law in West Virginia is that the State is neither an insurer nor a guarantor of the safety of travelers upon its roads. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order to hold respondent liable for road defects of this type, a claimant must prove that respondent had actual or constructive notice of the defect and a reasonable time to take corrective action. Chapman v. Dep’t of Highways, 16 Ct. Cl. 103 (1986).
In the instant case, the Court is of the opinion that respondent had, at the least, constructive notice of the hole which claimant’s vehicle struck and that the hole presented a hazard to the traveling public on W.Va. Route 3. The size of the hole and its location on the travel portion of the road lead the Court to conclude that respondent had notice of this hazardous condition. Thus, the Court finds respondent negligent and claimant may make a recovery for the damage to his vehicle.
*162In accordance with the findings of fact and conclusions of law stated herein above, the Court is of the opinion to and does make an award to the claimant in the amount of $1,183.37.
Award of $1,183.37.